 


109 HR 246 IH: Child Gun Safety and Gun Access Prevention Act of 2005
U.S. House of Representatives
2005-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 246 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2005 
Ms. Jackson-Lee of Texas introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To prevent children’s access to firearms. 
 
 
1.Short titleThis Act may be cited as the Child Gun Safety and Gun Access Prevention Act of 2005. 
2.Increasing youth gun safety by raising the age of handgun eligibility and prohibiting youth from possessing semiautomatic assault weaponsSection 922(x) of title 18, United States Code, is amended— 
(1)in paragraph (1)— 
(A)by striking juvenile and inserting person who is less than 21 years of age; 
(B)by striking or at the end of subparagraph (A); 
(C)by striking the period at the end of subparagraph (B) and inserting a semicolon; and 
(D)by adding at the end the following: 
 
(C)a semiautomatic assault weapon; or 
(D)a large capacity ammunition feeding device.; 
(2)in paragraph (2)— 
(A)by striking a juvenile and inserting less than 21 years of age; 
(B)by striking or at the end of subparagraph (A); 
(C)by striking the period at the end of subparagraph (B) and inserting a semicolon; and 
(D)by inserting at the end the following: 
 
(C)a semiautomatic assault weapon; or 
(D)a large capacity ammunition feeding device.; 
(3)in paragraph (3)(A), by inserting temporary before possession; 
(4)in paragraph (3)(B), by striking juvenile and inserting person who is less than 21 years of age; 
(5)in paragraph (3)(C), by striking juvenile; or and inserting person who is less than 21 years of age;; 
(6)by striking subparagraph (D) of paragraph (3) and inserting the following: 
 
(D)the possession of a handgun or ammunition by a person who is less than 21 years of age taken in defense of that person or other persons against an intruder into the residence of that person or a residence in which that person is an invited guest; or; 
(7)by adding at the end of paragraph (3) the following: 
 
(E)a temporary transfer of a handgun or ammunition to a person who is at least 18 years of age and less than 21 years of age, or the temporary use or possession of a handgun or ammunition by a person who is at least 18 years of age and less than 21 years of age, if the handgun and ammunition are possessed and used by the person— 
(i)in the course of employment, in the course of ranching or farming related to activities at the residence of the person (or on property used for ranching or farming at which the person, with the permission of the property owner or lessee, is performing activities related to the operation of the farm or ranch), target practice, hunting, or a course of instruction in the safe and lawful use of a handgun; and 
(ii)in accordance with State and local law.; and 
(8)in paragraph (4), by striking juvenile each place it appears and inserting person who is less than 21 years of age. 
3.Enhanced penalty for youth possession of handguns and semiautomatic assault weapons and for the transfer of such weapons to youthSection 924(a)(6) of title 18, United States Code, is amended to read as follows: 
 
(6) 
(A)A juvenile who violates section 922(x) shall be fined under this title, imprisoned not more than one year, or both, and for a second or subsequent violation, or for a first violation committed after an adjudication of delinquency or after a State or Federal conviction for an act that, if committed by an adult, would be a serious violent felony (as defined in section 3559(c) of this title), shall be fined under this title, imprisoned not more than 5 years, or both. 
(B)A person other than a juvenile who knowingly violates section 922(x)— 
(i)shall be fined under this title, imprisoned not more than five years, or both; and 
(ii)if the person sold, delivered, or otherwise transferred a handgun, ammunition, semiautomatic assault weapon, or large capacity ammunition feeding device to a person who is less than 21 years of age knowing or having reasonable cause to know that such person intended to carry or otherwise possess or discharge or otherwise use the handgun, ammunition, semiautomatic assault weapon, or large capacity ammunition feeding device in the commission of a crime of violence, shall be fined under this title, imprisoned for not more than 10 years, or both.. 
4.Gun storage and safety devices for all firearms 
(a)Secure gun storage or safety devices by Federal firearms licenseesSection 922 of title 18, United States Code, is amended by adding at the end the following: 
 
(z)It shall be unlawful for any licensed importer, licensed manufacturer, or licensed dealer to sell, transfer, or deliver any firearm to any person (other than a licensed importer, licensed manufacturer, or licensed dealer) unless the transferee is provided with a secure gun storage or safety device.. 
(b)PenaltiesSection 924 of such title is amended— 
(1)in subsection (a)(1) by inserting , or (p) before of this section; and 
(2)by adding at the end the following: 
 
(p)The Attorney General may, after notice and opportunity for hearing, suspend or revoke any license issued under this chapter or may subject the licensee to a civil penalty of not more than $10,000 if the holder of such license has knowingly violated section 922(z) of this chapter. The actions of the Attorney General under this subsection may be reviewed only as provided in section 923(f).. 
(c)Repeal of inconsistent provisions 
(1)Section 923(d)(1) of such title is amended— 
(A)in subparagraph (E) by adding at the end and; 
(B)in subparagraph (F) by striking ; and and inserting a period; and 
(C)by striking subparagraph (G). 
(2)Section 923(e) of such title is amended by striking or fails to have secure gun storage or safety devices available at any place in which firearms are sold under the license to persons who are not licensees (except that in any case in which a secure gun storage or safety device is temporarily unavailable because of theft, casualty loss, consumer sales, backorders from a manufacturer, or any other similar reason beyond the control of the licensee, shall not be considered to be in violation of the requirement to make available such a device). 
(3)Section 119 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1999 (as contained in section 101(b) of division A of the Omnibus Consolidated and Emergency Supplemental Appropriations Act, 1999; Public Law 105–277) is amended by striking subsection (d). 
(d)Effective dateThe amendments made by this section shall be effective 180 days after the date of the enactment of this Act. 
5.Responsibility of adults for death and injury caused by child access to firearmsSection 922 of title 18, United States Code, is further amended by adding at the end the following: 
 
(aa) 
(1)In this subsection, the term child means an individual who has not attained the age of 18 years. 
(2)Except as provided in paragraph (3), any person who— 
(A)keeps a loaded firearm, or an unloaded firearm and ammunition for the firearm, any one of which has been shipped or transported in interstate or foreign commerce, within any premises that is under the custody or control of that person; and 
(B)knows, or recklessly disregards the risk, that a child is capable of gaining access to the firearm; and 
(C) 
(i)knows, or recklessly disregards the risk, that a child will use the firearm to cause death or serious bodily injury (as defined in section 1365 of this title) to the child or any other person; or 
(ii)knows, or recklessly disregards the risk, that possession of the firearm by the child is unlawful under Federal or State law,if the child uses the firearm to cause death or serious bodily injury to the child or any other person, shall be imprisoned not more than 3 years, fined under this title, or both. 
(3)Paragraph (2) shall not apply if— 
(A)at the time the child obtained access, the firearm was secured with a secure gun storage or safety device; 
(B)the person is a peace officer, a member of the Armed Forces, or a member of the National Guard, and the child obtains the firearm during, or incidental to, the performance of the official duties of the person in that capacity; 
(C)the child uses the firearm in a lawful act of self-defense or defense of 1 or more other persons; or 
(D)the person has no reasonable expectation, based on objective facts and circumstances, that a child is likely to be present on the premises on which the firearm is kept.. 
6.Requirement that child be accompanied by an adult during a gun show 
(a)ProhibitionsSection 922 of title 18, United States Code, is further amended by adding at the end the following: 
 
(bb) 
(1)The parent or legal guardian of a child shall ensure that, while the child is attending a gun show, the child is accompanied by an adult. 
(2)It shall be unlawful for a person to conduct a gun show to which there is admitted a child who is not accompanied by an adult. 
(3)In this subsection: 
(A)The term child means an individual who has not attained 18 years of age. 
(B)The term adult means an individual who has attained 18 years of age.. 
(b)PenaltiesSection 924(a) of such title is amended by adding at the end the following: 
 
(8)Whoever violates section 922(bb) in a State shall be punished in accordance with the laws of the State that apply to persons convicted of child abandonment.. 
7.Grants for gun safety education programs 
(a)Program authorityThe Attorney General is authorized to provide grants to units of local government to enable law enforcement agencies to develop and sponsor gun safety classes for parents and their children. 
(b)Application 
(1)In generalAny unit of local government that desires to receive a grant award under this section shall submit an application to the Attorney General at such time, in such manner and containing such information as the Attorney General may reasonably require. 
(2)ContentsEach application referred to in paragraph (1) shall include an assurance that— 
(A)funds received under this section shall be used only to provide funds to law enforcement agencies to provide gun safety classes; and 
(B)gun safety classes will be offered at times convenient to parents, including evenings and weekends. 
(c)RegulationsThe Attorney General shall issue any regulations necessary to carry out this section. 
8.Education: nationwide firearms safety programsIt is the sense of Congress that— 
(1)each school district should provide or participate in a firearms safety program for students in grades kindergarten through 12 and should consult with a certified firearms instructor before establishing the curriculum for the program; and 
(2)participation by students in a firearms safety program should not be mandatory if the district receives written notice from a parent of the student to exempt the student from the program. 
 
